Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 17, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00589-CV

                         DAVID REYNOLDS, Appellant
                                       V.

                     WELLS FARGO BANK, NA, Appellee

                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170

                 MEMORANDUM                     OPINION


      This is an appeal from an order signed June 6, 2013. On September 6, 2013,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.